EXHIBIT 10.2

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement ("Agreement") is entered into as of May 15, 2015
by and between Chi Kong Wu, a Hong Kong resident ("Seller") and Aircom Pacific,
Ltd., an International Business Company registered in Seychelles ("Purchaser").

 

Purchaser and Seller may collectively be referred to as the "Parties."

  



 

WHEREAS, Seller is the owner of l0,000 shares of stock of Dadny Inc Limited, a
Hong Kong limited company (the "Company''); and

 

 

 

WHEREAS, the Parties desire to enter into this Agreement pursuant to which
Purchaser will purchase from Seller shares of capital stock of the Company.

 

 

 

NOW, THEREFORE, in consideration for the promises set forth in this Agreement,
the Parties agree as follows:

 

 

1. PURCHASE AND SALE: Subject to the terms and conditions set forth in this
Agreement, Purchaser hereby agrees to purchase from Seller, and Seller hereby
agrees to sell, transfer and convey to the Purchaser 10,000 shares of stock of
the Company, representing all of the outstanding equity stock of the Company
(the "Purchased Shares").

 

 

2. PURCHASE PRICE: The purchase price for the Purchased Shares shalt be ONE
HUNDRED THOUSAND dollars ($100,000.00) (the "Purchase Price"), to be paid to the
Seller as follows: (a) $80,000 (the "1st Payment") shall be paid within 15 days
of the signing of this Agreement, and (b) the remaining $20,000 shall be paid
within 6 months from the signing of this Agreement.

 

 

3. CLOSING: As soon as practicable following the payment of the 1st Payment,
Seller shall cause the Company to change its name to "Aircom Pacific Inc.
Limited." Promptly following the payment of all of the Purchase Price, Seller
shall cause the Purchased Shares to be re-registered under the name of Purchaser
or its assign.

 

 

4. REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby warrants and
represents that:



 

 

(a) Restrictions on Purchased Shares. The Seller is not a party to any
agreements that create rights or obligations in the Purchased Shares relating to
any third party including voting or stockholder agreements. The Seller is the
lawful owner of the Purchased Shares, free and clear of any encumbrances,
security interests or liens of any kind and has full power and authority to sell
and transfer the Purchased Shares as contemplated in this Agreement.

 

 

 

 

(b) Organization and Standing. To the Seller's knowledge, the Company is duly
organized, validly existing and in good standing under the laws of Hong Kong and
has full power and authority to own and operate its property and assets and to
carry on its business as presently conducted.

  

 

1


 

 



5. SEVERABILITY: If any part or parts of this Agreement shall be held
unenforceable for any reason, the remainder of this Agreement shall continue in
full force and effect. If any provision of this Agreement is deemed invalid or
unenforceable by any court of competent jurisdiction, and if limiting such
provision would make the provision valid, then such provision shall be deemed to
be construed as so limited.

 

 

6. BINDING EFFECT: The covenants and conditions contained in this Agreement
shall apply to and bind the parties and the heirs, legal representatives,
successors and permitted assigns of the Parties.

 

 

7. BROKER'S FEES: The Parties represent that there has been no act in connection
with the transactions contemplated in this Agreement that would give rise to a
valid claim against either party for a broker's fee, finder's fee or other
similar payment.

 

 

8. ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both the Seller and Purchaser.

 

 

9. GOVERNING LAW: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

 

10. WAIYER: The failure of either party to enforce any provisions of this
Agreement shall not be deemed a waiver or limitation of that party's right to
subsequently enforce and compel strict compliance with every provision of this
Agreement.



 

 

2


 



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.

 

 



PURCHASER:

 

SELLER:

 

 

 

 

 

AIRCOM PACIFIC LTD.

 

 

 

 

 

 

By:

/s/ Jan-Yung Lin

 

/s/ Chi Kong Wu

 

Name:

Jan-Yung Lin

 

Chi Kong Wu

 

Title:

Attorney-in-Fact under that certain

 

 

 

 

Power of Attorney dated August 26, 2014

 



 



 

3

 

